UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21306 Franklin Mutual Recovery Fund (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2789 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (973) 912-2086 Date of fiscal year end: 3/31 Date of reporting period: 6/30/10 Item 1. Proxy Voting Records. ABOVENET, INC. Ticker: ABVT Security ID: 00374N107 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: MAY 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey A. Brodsky For For Management 1.2 Elect Director Michael J. Embler For For Management 1.3 Elect Director William G. LaPerch For For Management 1.4 Elect Director Richard Postma For For Management 1.5 Elect Director Richard Shorten, Jr. For For Management 1.6 Elect Director Stuart Subotnick For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Shareholder Rights Plan (Poison For For Management Pill) AFFILIATED COMPUTER SERVICES, INC. Ticker: ACS Security ID: 008190100 Meeting Date: FEB 5, 2010 Meeting Type: Special Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management ALCON INC. Ticker: ACL Security ID: H01301102 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends of CHF 3.95 per Share 3 Approve Discharge of Board and Senior For Against Management Management 4 Ratify KPMG AG as Auditors For For Management 5 Ratify OBT AG as Special Auditors For For Management 6.1 Amend Articles Re: Share Certificates For For Management due to New Swiss Federal Act on Intermediated Securities 6.2 Amend Articles Re: Increase Board Terms For For Management to Four Years 7.1 Reelect Werner Bauer as Director For Against Management 7.2 Reelect Francisco Castaner as Director For Against Management 7.3 Reelect Lodewijk J.R. de Wink as For For Management Director ALLIANCE DATA SYSTEMS CORP. Ticker: ADS Security ID: 018581108 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence M. Benveniste For For Management 1.2 Elect Director D. Keith Cobb For For Management 1.3 Elect Director Kenneth R. Jensen For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ALLIANCE ONE INTERNATIONAL INC Ticker: AOI Security ID: 018772103 Meeting Date: AUG 6, 2009 Meeting Type: Annual Record Date: JUN 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Hines For For Management 1.2 Elect Director Mark W. Kehaya For For Management 1.3 Elect Director Martin R. Wade, III For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management AWB LIMITED Ticker: AWB Security ID: Q12332104 Meeting Date: DEC 23, 2009 Meeting Type: Annual Record Date: DEC 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive the Financial Statements and None None Management Statutory Reports for the
